UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6250


TOMMY OWENS,

                Plaintiff - Appellant,

          v.

EARL M. BUTLER, Sheriff; CHIEF DEPUTY SHERIFF WRIGHT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03033-FL)


Submitted:   October 28, 2016                   Decided:   March 8, 2017


Before MOTZ and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Tommy Owens, Appellant Pro Se.        Ronnie Monroe Mitchell,
CUMBERLAND   COUNTY   SHERIFF’S OFFICE,    Fayetteville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy     Owens       appeals      the   district       court’s      order    denying

relief    on    his     42    U.S.C.      § 1983    (2012)      complaint.          We     have

reviewed    the       record     and     conclude     that     a    genuine       dispute    of

material       fact    exists       regarding       whether        Owens    exhausted       his

administrative remedies.                 However, we conclude that the district

court    correctly       held    in      the    alternative        that    Defendants       are

entitled    to    qualified         immunity.         See    United        States    ex    rel.

Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015) (“[W]e

may affirm a district court’s ruling on any ground apparent in

the record.”)          Accordingly, we affirm the district court’s order

and   modify     the     order      to   reflect     a   dismissal         with   prejudice.

Owens v. Butler, No. 5:15-ct-03033-FL (E.D.N.C. Feb. 9, 2016).

We    dispense    with       oral    argument       because     the    facts      and     legal

contentions      are     adequately        presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED AS MODIFIED




                                                2